Opinion by
Judge Menoer,
The council and manager of Horsham Township, Montgomery County (appellants) have appealed from an order of the Court of Common Pleas of Montgomery County directing them to process a conditional *410use application filed by Ronald S. Mintz and Philip Miller, in accord with Horsham Township Ordinance No. 1089. Appellants were also ordered to terminate proceedings initiated pursuant to the Horsham Township Home Rule Charter providing for repeal of Ordinance No. 1089 or, if not repealed, submission of the issue of whether to repeal the ordinance to the electorate.
This appeal presents the issue as to whether a provision of a home rule charter by which a petition may be filed requiring the governing body of the municipality to determine whether or not to repeal a municipal ordinance and, if not so repealed, placing the repeal issue before the electorate may be applied to ordinances relating to land use planning and zoning. The court below concluded that such a referendum provision of a home rule charter was not applicable to ordinances relating to land use planning and zoning.
"We have carefully reviewed the authorities cited and the arguments advanced in this appeal and do hereby affirm the order of the Court of Common Pleas of Montgomery County on the able opinion of Judge Stanziani written for that court and reported at 102 Montg. Co. L.R. 314 (1977). See Williams v. Rowe, 3 Pa. Commonwealth Ct. 537, 283 A.2d 881 (1971).
Order
And Now, this 26th day of December, 1978, the order of the Court of Common Pleas of Montgomery County, dated February 16, 1977, as amended March 9, 1977, directing the appellants herein to process a certain conditional use application filed by Ronald S. Mintz and Philip Miller and to cease proceedings initiated pursuant to Section 502 of the Horsham Township Home Rule Charter relative to Horsham Township Ordinance No. 1089, is hereby affirmed.